Citation Nr: 0413726	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
esophageal reflux and dysmotility.  

3.  Entitlement to an initial compensable evaluation for 
hypertension.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1969 to 
January 1973, and from January 1975 to June 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  The appellant currently 
resides within the jurisdiction of the Roanoke, Virginia 
VARO.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  


In this case, a review of the claims file shows that in July 
2002, the RO sent the appellant a letter in which he was 
notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  However, 
the Board observes that the July 2002 letter only addressed 
the appellant's claims for entitlement to an initial 
compensable evaluation for esophageal reflux and dysmotility, 
and entitlement to an initial compensable evaluation for 
hypertension.  There was no discussion of the appellant's 
claim for service connection for tinnitus.  Thus, the 
appellant has not been sent any VCAA type notice that relates 
directly to his claim for service connection for tinnitus.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Therefore, 
the Board will remand the appellant's claim for service 
connection for tinnitus to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.

In August 2003, a hearing was conducted at the RO before the 
Board.  At that time, the appellant maintained that his 
current tinnitus was related to in-service noise exposure.  
The appellant testified that while he was in the Navy, his 
Military Occupational Specialty (MOS) was as a machinist 
repairman.  He stated that because of his MOS, he was exposed 
to noise while working in machine shops and engine rooms.  
The appellant indicated that although he experienced ringing 
in his ears during service, he did not seek treatment for the 
tinnitus.  In this regard, the Board notes that the 
appellant's discharge reports confirm that while he was in 
the Navy, his MOS was as a machinery repairman.  Therefore, 
while the medical evidence of record does not reflect that 
the appellant has been diagnosed with tinnitus, (in the 
appellant's March 1999 VA audiological examination, although 
the appellant reported that he was currently experiencing 
tinnitus and that the onset of his tinnitus was in 1981, 
nevertheless, following the audiological examination, no 
medical diagnosis of tinnitus was provided), the Board has 
determined that, given the nature of his claim and the 
assertions made at his August 2003 Board hearing that his 
current tinnitus was related to in-service noise exposure, a 
VA examination is necessary to offer an opinion as to the 
nature and etiology of the appellant's claimed tinnitus.       

In regard to the appellant's claim for entitlement to an 
initial compensable evaluation for esophageal reflux and 
dysmotility, the Board notes that in the appellant's August 
2003 Board hearing, he testified that since his last VA 
examination for esophagus problems in August 2002, the 
symptomatology related to his service-connected esophageal 
reflux and dysmotility had worsened.  The appellant stated 
that he took daily medication for his epigastric distress, 
and that he had diarrhea, cramping, and constipation.  The 
appellant further testified that the symptomatology related 
to his service-connected hypertension had also worsened since 
his last VA examination for hypertension in August 2002.  He 
reported that he took daily medication for his hypertension 
and that his blood pressure had recently increased.  Thus, in 
light of the above, the Board believes that the levels of 
disability attributable to the appellant's service-connected 
esophageal reflux and dysmotility, and service-connected 
hypertension, are best evaluated only after detailed VA 
examinations.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  Given that the appellant designated 
the Tennessee Department of Veterans' 
Affairs as his representative at the time 
that he initially filed his claims, and 
that he moved from Tennessee to Virginia 
during the course of his appeal, the RO 
should contact the appellant and clarify 
whether he still wants to be represented 
by the State organization where he no 
longer resides.  If so, the RO should 
take the appropriate steps to note that 
fact in the record and then, following 
any additional development required in 
this remand, forward the appellant's 
claims file to the accredited 
representative for review prior to 
returning it to the Board.  If not, he 
should be afforded the opportunity to 
appoint a representative which provides 
services in Virginia.  

2.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for tinnitus at any time 
following military service, and for 
esophageal reflux and dysmotility, and/or 
hypertension in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) An audiological examination to 
determine the nature, severity, and 
etiology of any tinnitus found.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
March 1999 VA audiological examination 
report.  All necessary special studies or 
tests are to be accomplished.  It is 
requested that the examiner obtain a 
detailed history of the appellant's in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any tinnitus is 
related to the appellant's period of 
active military service.  The examiner 
should specifically address the question 
of whether any degree of tinnitus began 
as a result of in-service noise exposure, 
to include in-service noise exposure due 
to the appellant's MOS as a machinery 
repairman.  If no disability is found, or 
no link to military service is found, 
such findings and conclusions should be 
affirmatively stated.  The rationale for 
the examiner's opinions should be set 
forth in detail.  The report prepared 
should be typed.          

(B) A comprehensive VA gastrointestinal 
examination to determine the current 
severity of the appellant's service-
connected esophageal reflux and 
dysmotility.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's March 1999 and 
August 2002 VA examination reports.  All 
necessary special studies or tests are to 
be accomplished.  With respect to the 
appellant's service-connected esophageal 
reflux and dysmotility, the 
gastrointestinal examiner should state 
whether the appellant has any current 
gastritis, and, if so, whether it is 
hypertrophic or atrophic in nature.  If 
it is considered atrophic, the examiner 
must identify the underlying disease with 
which it is associated.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2003).  If 
it is considered hypertrophic, the 
examiner must state whether or not it is 
chronic, and if so, whether it is 
associated with small nodular lesions and 
symptoms; multiple small eroded or 
ulcerated answers and symptoms; or severe 
hemorrhages, or large ulcerated or eroded 
areas.  Id.  The rationale for all 
opinions must be provided.  The report 
prepared should be typed.  

(C) A comprehensive VA examination to 
determine the current severity of the 
appellant's service-connected 
hypertension.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's March 1999 and 
August 2002 VA hypertension examination 
reports.  All necessary special studies 
or tests are to be accomplished.  With 
respect to the appellant's service-
connected hypertension, the examiner 
should state whether the disease is 
manifested by diastolic pressure 
predominantly 100 or more, or systolic 
pressure of 160 or more, or at minimum, a 
history of diastolic pressure 
predominantly 100 or more which requires 
continuous medication for control.  The 
examiner should also note if diastolic 
pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or 
more; diastolic pressure is predominantly 
120 or more; or if diastolic pressure is 
predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).  
The rationale for all opinions must be 
provided.  The report prepared should be 
typed.  

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




